UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLANITAN MICHAEL OLANIYI, a/k/a Richard Allman, a/k/a Thomas
Duval, a/k/a Gabriel Palmer, a/k/a Michael Salman, a/k/a
Michael Stanley,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:13-cr-00072-BR-1)


Submitted:   December 12, 2016            Decided:   December 14, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Olanitan Michael Olaniyi, Appellant Pro Se.      Stephen Aubrey
West, Assistant United States Attorney, Susan Beth Menzer, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Olanitan Michael Olaniyi seeks to appeal his 2014 criminal

judgment   imposed    following   his   guilty   plea   to   conspiracy   to

commit mail, wire, and bank fraud, in violation of 18 U.S.C.

§ 1349 (2012), and aggravated identity theft, and aiding and

abetting the same, in violation of 18 U.S.C. §§ 1028A, 2 (2012).

     In criminal cases, the defendant must file the notice of

appeal within 14 days after the entry of judgment.            Fed. R. App.

P. 4(b)(1)(A).       With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to 30 days to file a notice of appeal.             Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

     The   district   court   entered   judgment   on   August   8,   2014.

Olaniyi filed his notice of appeal, at the earliest, on August

1, 2016, nearly two years after entry of the criminal judgment. 1

Because Olaniyi failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal

     1 This is the date that Olaniyi states that he placed the
notice of appeal in the prison mail system. A pro se prisoner’s
notice of appeal is considered filed at the moment it is
delivered to prison authorities for mailing to the court. Fed.
R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988). We
also note that Olaniyi received a counseled direct appeal, and
the district court’s judgment was affirmed on March 19, 2015.
United States v. Olaniyi, 598 F. App’x 180 (4th Cir. 2015) (No.
14-4621).



                                    2
as untimely. 2     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                                     DISMISSED




     2 We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).
Because   Olaniyi’s  appeal   is  inordinately   late,  and   its
consideration is not in the best interest of judicial economy,
we exercise our inherent power to dismiss it. United States v.
Mitchell, 518 F.3d 740, 744, 750 (10th Cir. 2008).



                                      3